DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (claim 18 is similar in scope), the prior art doesn’t teach: changing the DNN model; generating, by implementing the changed DNN model using the input data, second output data of the changed DNN model; and determining result data by combining the first output data and the second output data.
Regarding claim 10 (claim 23 is similar in scope), the prior art doesn’t teach: generating first output data from the first changed DNN model by implementing the first changed DNN model using input data; generating a second changed DNN model by changing the initial DNN model; generating second output data from the second changed DNN model by implementing the second changes DNN model using the input data; and determining result data by combining the first output data and the second output data.
Regarding claim 13, the prior art doesn’t teach: implementing the changed DNN model using trained input data; 24012052.1833 generating, by implementing the changed DNN model, output data from the changed DNN model; updating parameters of the DNN model based on the generated output data; and training the DNN model by repeatedly performing the changing, the generating, and the updating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BASKIN WO2019207581A1, DURHAM US20190156183A1, HEIFETS US20180285731A1, HAN US20180276454A1, TRAN US20180197049A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612